Horton, J.,
dissenting: I depart from the majority in two ways. First, I do not want to perpetuate the “hardship” path this court has *246followed in recent times. Second, I agree with the trial court, given the presumption of correctness afforded by statute to the findings of the administrative body and the fact that the burden on appeal, in the trial court, is on the party seeking to set aside the administrative decision. This burden is to prove that the decision is unlawful or unreasonable.
In my opinion the majority sets forth, accurately and succinctly, the current position of hardship in our law of zoning variance. I would ask for a full reconsideration of our definition of hardship, in the appropriate case, and therefore do not adopt the majority statement and take the opportunity to outline my concerns.
This court has affirmed repeatedly the constitutional right “to be protected in the use and enjoyment of one’s property.” Town of Chesterfield v. Brooks, 126 N.H. 64, 68, 489 A.2d 600, 603 (1985); see Burrows v. City of Keene, 121 N.H. 590, 432 A.2d 15 (1981); Metzger v. Town of Brentwood, 117 N.H. 497, 374 A.2d 954 (1977). This right may be reasonably regulated by cities and towns under properly delegated police powers. Metzger, 117 N.H. at 502-03, 374 A.2d at 957-58. The zoning power is such a power. Id. at 503, 374 A.2d at 958. The determination of the reasonableness of a city’s or town’s regulation involves “a balancing of the injury or loss to the landowner against the gain to the public.” Id. at 501, 374 A.2d at 957. Any analysis starts with the constitutional principle that a property owner may use his property in any reasonable way he sees fit and then looks to see if the regulation is appropriate.
The regulation may be improper in two ways, generally or uniquely. In the first case, since the regulation is of general application, it is challenged by a direct attack on the ordinance. See Brooks supra; Burrows supra. In the latter case, where the applicability of the regulation impacts only a specific site and is otherwise reasonable in general application, the appropriate relief is by variance. Otto v. Steinhilber, 282 N.Y. 71, 75, 24 N.E.2d 851, 852 (1939).
Thus, the variance, in the zoning scheme, permits general applicability of the ordinance in the face of unique unconstitutional impact. Bouley v. Nashua, 106 N.H. 79, 84, 205 A.2d 38, 41 (1964). It saves the otherwise valid zoning ordinance from death at the hands of property owners with site-specific constitutional claims. It is the safety valve of the zoning ordinance.
Crucial to the award of a variance to the complaining property owner is a finding of unnecessary hardship. Arguably, any regulatory interference with the property owner’s right is a hardship. Fortuna v. Zoning Board of Manchester, 95 N.H. 211, 213-14, 60 A.2d 133, *247135-36 (1948). This hardship may be necessary when it affords commensurate public advantage and is required in order to give full effect to the purpose of the ordinance. St. Onge v. Concord, 95 N.H. 306, 308, 63 A.2d 221, 223 (1949). One might say that if the desired use has no practical adverse effect on others and does not offend the zoning scheme, regulation forbidding the use creates an unnecessary hardship.
Being clearly mindful of the caution that “anyone who attempts to organize and set forth a clear picture of the American law on variances either (a) has not read the case law, or (b) has simply not understood it,” 5 N. Williams & J. Taylor, American Land Planning Law 12 (1985), I discern three approaches to the definition of unnecessary hardship. All three have received lip service in our cases. The first approach, which appears to be the present approach of this court, is the “substantial taking” approach. This favors the integrity of the ordinance and says the regulation stands unless it fails to provide any permitted use to the property owner. See Governor’s Island Club v. Town of Gilford, 124 N.H. 126, 130, 467 A.2d 246, 248 (1983). It rejects any claim of right to use property as one sees fit, no matter how unobtrusive. The other two approaches start from a broader property right basis.
The second is the “arbitrary and capricious” approach. Starting from a basic acknowledgment of the right of use, it says “ ‘unnecessary hardship’ is whether the zoning limitation, viewing the property in the setting of its environment, is so unreasonable as to constitute an arbitrary and capricious interference with the basic right of private property.” Protomastro v. Board of Adjustment, 3 N.J. 494, 501, 70 A.2d 873, 876 (1950); see St. Onge, supra at 308, 63 A.2d at 223.
The third is the “reasonable use” standard. If the proposed use is reasonable and the restriction legitimate but more burdensome than was intended, then the restriction may be modified so long as there is no impairment of the public purpose of the regulation. Hodge v. Pollock, 223 S.C. 342, 347-48, 75 S.E.2d 752, 754 (1953). Hodge cites St. Onge as its authority for this approach. See Fortuna, supra at 213-14, 60 A.2d at 135-36.
I am uncertain what approach constitutes the proper approach to unnecessary hardship, but I am convinced that we have gone too far in our requirements. We have made it essentially impossible for a zoning board of adjustment, honoring the letter of the law of this State, to afford the relief appropriate to avoid an unconstitutional application of an otherwise valid general regulation. We have stopped off the safety valve.
*248I would affirm the trial court. The ladder of review mandates that we not substitute our judgment for that of the zoning board, but give appropriate deference to each stopping point on the ladder. The zoning board of adjustment granted the requested variance on September 14,1988, without specific findings of fact, but with the note that, “[a]fter lengthy discussions of the conditions, especially the hardship condition, the Board voted unanimous Aye.” On October 5, 1988, it denied a motion for rehearing, unanimously, finding that “[t]he Bd. feels a hardship does exist unique to this property which distinguishes it from all others similarly situated.” On December 27, 1990, after remand from the trial court for more findings, it reaffirmed its prior findings and added, “[t]he property is unique in the zone and the ordinance prevents the owner from effectively utilizing the property for other than its current use—that of a Marina.”
Review of this decision by the trial court is governed by the provisions of RSA 677:6, which places the burden of proof on the party seeking to set aside the decision of the zoning board to show that the decision is unlawful or unreasonable. Further, the statutory provision requires deference to the administrative body by requiring the trial court to treat all findings of fact by that body as prima facie lawful and reasonable. The deference is not total, however, since prima facie is not conclusive, and the trial judge “has the power to overturn the board’s determination when [it] is persuaded by a balance of probabilities, on the evidence before the court, that the order or decision is unjust or unreasonable.” Cook v. Town of Sanbornton, 118 N.H. 668, 670, 392 A.2d 1201, 1202 (1978). In this case, the trial court stated that, “[u]pon a review of the pleadings and record in this case, . . . the Board committed no errors of law, and that on the balance of probabilities the Board’s decision was not unjust or unreasonable ...[;] the plaintiff did not demonstrate that the Board’s decision granting the Marina a variance was erroneous as a matter of law or unreasonable on a balance of probabilities.”
Our role on review is also limited, requiring deference to the trial court’s findings, and, by extension, to the findings of the zoning board. “Our standard of review of the trial court decision is whether the evidence reasonably supports the trial court’s findings, not whether we would find as the trial court did.” Rowe v. Town of North Hampton, 131 N.H. 424, 428, 553 A.2d 1331, 1334 (1989). Does the status of the evidence in this case support the trial court’s finding that the plaintiff failed to show the decision of the board to be unreasonable or unlawful?
*249The evidence in the case is essentially limited to the record before the zoning board of adjustment and the findings of the board. The plaintiff provided little evidence beyond the bare record of the administrative body. The majority opinion would have the plaintiff’s burden satisfied by screening the administrative record and requiring it to contain solid, stated factual support for each element necessary to a variance. The conclusory factual findings are not enough. No deference is paid to the expertise of the local administrative body. See Vannah v. Bedford, 111 N.H. 105, 108, 276 A.2d 253, 255 (1971) (local board entitled to deference because of familiarity with circumstances and condition; in arriving at decision bases may include their members’ knowledge). The majority opinion finds that the hardship finding at the zoning board level, and thus the finding of reasonableness and lawfulness at the trial court level, is not supported by the evidence. It says that no evidence exists for such support and that the evidence on the record shows a valid use existing on the property, and thus no hardship can be found as a matter of law.
I would defer to the zoning board of adjustment. In light of the specific findings of that board on the issue of hardship, I would look no further. The scant minutes of the board meetings can hardly reflect all of the evidence that was before the board. The administrative scheme for zoning envisions that some proceedings will take place without the formality of court proceedings, including hearings without substantial record. The members may develop much “evidence” from their familiarity with the site and its operation. Even if I did not accept the propriety of deference, I would find that the record transferred contains ample evidence to support the findings made by the board and the trial court. The uniqueness of the site and the absence of appropriate alternative permitted uses are amply demonstrated by a review of the pictures and maps submitted to the board.
Finally, I would not adopt the theory that because an existing use is present on any part of one’s property, no variance is available for a similar, or another, use on the property. This may be appropriate when the subject property is small, or “used up,” but it is not appropriate when there is a reasonably usable portion of that property. If a use is proposed for that portion that otherwise meets all the conditions for a variance, the variance should be granted and the use allowed. Otherwise, no nonconforming use could ever be expanded by variance. This would be an unfortunate situation crying for constitutional attack.